 OAO 435             Case      2:18-cr-00422-SMB               Document
                                     Administrative Office of the                819 Filed 12/11/19 Page
                                                                  United States Courts                   1 of 1USE ONLY
                                                                                                     FOR COURT
 AZ Form (Rev. 10/2018)                                                                                                 DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                     3. DATE
           Whitney Z. Bernstein                                                       (949) 369-3700                              December 11, 2019
4. FIRM NAME
                BIENERT | KATZMAN PC
5. MAILING ADDRESS                                                                  6. CITY                             7. STATE         8. ZIP CODE
                        903 Calle Amanecer, Suite 350                                         San Clemente                CA                 92673
9. CASE NUMBER                          10. JUDGE                                                             DATES OF PROCEEDINGS
                                                       Susan Brnovich
    2:18-00422-PHX-SMB                                                              11. December      2,    2019        12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    United States v. Michael Lacey et al.                                           14.   Phoenix                       15. STATE Arizona
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT             BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS                OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                             PORTION(S)                            DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Evidentiary Hearing                      December 2, 2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                         ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       ✔
                                                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                    wbernstein@bienertkatzman.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    /s/ Whitney Z. Bernstein                                           THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   December 11, 2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                            PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY             ORDER RECEIPT        ORDER COPY
